 
Exhibit 10.1
 
AMENDMENT
TO THE MASTER
LOAN
AGREEMENT
 
THIS AMENDMENT is entered into as of May 12, 2011, between CoBANK, ACB
("CoBank") and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the
"Company").
 
BACKGROUND
 
CoBank and the Company are parties to a Master Loan Agreement dated May 3, 2010
(such agreement, as previously amended, is hereinafter referred to as the
"MLA"). CoBank and the Company now desire to amend the ML.A. For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:
 
1.           The form of Compliance Certificate required by Section 8(H)(7) and
attached as Exhibit A to the MLA is hereby amended and restated by the form of
Compliance Certificate attached as Exhibit A hereto.
 
2.           Section 10(A) of the MLA is hereby amended and restated to read as
follows:
 
(A) Working Capital. The Company and its consolidated Subsidiaries will have an
excess of consolidated current assets over consolidated current liabilities
(both as determined in accordance with GAAP consistently applied) of not less
than: (1) $8,000,000.00 at the end of each fiscal year of the Company; and (2)
$4,750,000.00 at the end of each other period for which financial state menus
are required to be furnished pursuant to Section 8(H) hereof up to and including
September 30, 2011 and increasing to $6,500,000.00 beginning October 1, 2011 and
at the end of each such period thereafter, except that in determining
consolidated current assets, any amount available under the Revolving Term Loan
Supplement (less the amount that would be considered a current liability under
GAAP if fully advanced) hereto may be included.
 
3.           Except as set forth in this amendment, the MLA, including all
amendments thereto, shall continue in full force and effect as written.
 
IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN
   
PROCESSORS, LLC
         
By:
   
By:
/s/ Thomas J. Kersting
         
Title:  
   
Title:  
CEO



 
 

--------------------------------------------------------------------------------

 
 
COMPLIANCE CERTIFICATE
South Dakota Soybean Processors, LLC (18462590)
 
CoBank, ACB
ATTN: CIScrviccs
P.O. Box 5110
Denver, Colorado 80217
 
or
 
CoBank, ACB
ATTN: CIScrviccs 5500 South
Quebec Street Greenwood Village,
Colorado 80111
 
The following is based on the reporting period ending
(date):                                                                
_________
 
Working Capital Calculation
 
A.      Consolidated Current
Assets                                                                                                 
$_____________
B.      Minus: Consolidated Current
Liabilities                                                                            <$____________>
C.      Add: Unadvanced Term
Revolver*                                                                                         $_____________
 
*Less any amount considered a current liability per GAAP and not included in "B"
above"
 
D.      Working Capital for Covenant
Reporting***                                                                
    $____________
 
***Requirement is >$8.0 million for fiscal year end and >$4.75 million for
interim monthly statements stepping up to >$6.5 million for interim monthly
statements beginning October 31, 2011
 
I have reviewed the above calculations and the certified consolidated interim
financial statement(s) dated as of_______________ and, based upon this review,
hereby certify that to the best of my knowledge the above calculations are
accurate and complete for the period reflected.



 
South Dakota Soybean Processors, LLC
Volga, South Dakota
     
By:
   
Name:
   
Title:
   
Date:
 



 
 

--------------------------------------------------------------------------------

 

 